Name: Commission Regulation (EEC) No 2361/90 of 6 August 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 216/911 . 8 . 90 Official Journal of the European Communities , COMMISSION REGULATION (EEC) No 2361/90 of 6 August 1990 on the supply of various lots of skimmed-milk powder as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 11 151,7 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex . Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . / Done at Brussels, 6 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12 . 1986, p . 1 . (2) OJ No L I 74, 7 . 7 . 1990, p. 6. V) OJ No L 136, 26 . 5. 1987, p. 1 . (.") OJ No L 204, 25 . 7 . 1987, p. 1 . No L 216/ 10 11 . 8 . 90Official Journal of the European Communities ANNEX I LOTS A, B, C, D, E, F and G 1 . Operation Nos : 411 /90  418/90 (')  Commission Decision of 1 . 3 . 1989 2. Programme : 1990 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; (telex 626675 ,1 WFP) 4. Representative of the recipient (3) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) f) : see OJ No C 216, 14. 8 . 1987, p. 4 (I.l.B.l to I.1.B.3) 8 . Total quantity : 3 290,700 tonnes 9. Number of lots : seven (A : 390 tonnes ; B : 403 tonnes ; C : 344 tonnes ; D : 528,700 tonnes ; E : 366 tonnes ; F : 600 tonnes ; G : 659 tonnes) 10 . Packaging and marking : 25 kilograms ; see OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (I.1.B.4 and I.1.B.4J) Supplementary markings on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 11 . Method of mobilization of product : on the Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  30. 9 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of : tenders (4) : 12 noon on 27. 8 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 9 . 1990 (b) period for making the goods available at the port of shipment : 1  15. 10 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (") : refund applicable on 29. 6 . 1990 fixed by Commission Regulation (EEC) No 1782/90 (OJ No L 163, 29. 6. 1990, p. 29) 11 . 8. 90 Official Journal of the European Communities No L 216/ 11 LOTS H, I, K, L, M and N 1 . Operation Nos : 419/90  427/90 (')  Commission Decision of 1 . 3 . 1989 2. Programme : 1990 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; (telex 626675 I WFP) 4. Representative of the recipient ^): see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (&lt;) (6) Q : see OJ No C 216, 14. 8 . 1987, p. 4 (I.l.B.l to I.1 .B.3) 8 . Total quantity : 3 369 tonnes 9. Number of lots : six (H : 719 tonnes ; 1 : 500 tonnes ; K : 500 tonnes ; L : 767 tonnes ; M : 400 tonnes ; N : 483 tonnes) 10 . Packaging and marking : 25 kilograms ; see OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging : see Annex II and H4 (Operation No 422/90) (') and OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 1 1 . Method of mobilization of product : on the Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  30. 9 . 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 27. 8 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 9 . 1990 (b) period for making the goods available at the port of shipment : 1  15. 10 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer 0 : refund applicable on 29. 6 . 1990 fixed by Commission Regulation (EEC) No 1782/90 (OJ No L 163, 29. 6 . 1990, p. 29) No L 216/ 12 11 . 8 . 90Official Journal of the European Communities LOT P 1 . Operation No : 410/90 (')  Commission Decision of 1 . 3. 1989 2. Programme : 1990 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; (telex 626675 I WFP) 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) P) : see No C 216, 14. 8 . 1987, p. 3 (I.1.A.1 to I.1A.2) 8 . Total quantity : 700 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms ; see OJ No C 216, 14. 8 . 1987, p, 3 (I.1A.3) Supplementary markings on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 3 (I . 1A.4) 1 1 . Method of mobilization of product : on the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  30 . 9 . 1990 1 8 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 27. 8 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 9 . 1990 (b) period for making the goods available at the port of shipment : 1  15. 10 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B , or 25670 B 25. Refund payable on application by the successful tenderer (*): refund applicable on 29 . 6 . 1990 fixed by Commission Regulation (EEC) No 1782/90 (OJ No L 163, 29. 6 . 1990, p. 29) 11 . 8 . 90 Official Journal of the European Communities No L 216/ 13 LOT Q 1 . Operation No : 196/90 (')  Commission Decision of 20. 4 . 1989 2. Programme : 1990 3 . Recipient : UNHCR (Mr GaudÃ ©), Case Postale 2500, CH-1211 Geneve 2, DÃ ©pÃ ´t tel . 739 84 80, telex 412404 HCR CH 4. Representative of the recipient (3) : The Representative UNHCR Branch Office in Mozambique, PO Box 1198 / Avenida dos Presidentes Nr 33, Maputo (Telex : 6573 HICOM MO ; tel.: 00258-49 02 42) 5 . Place or country of destination : Mozambique 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) fl : see OJ No C 216, 14. 8 . 1987, p. 3 (I. 1.A.1 to I.1A2) 8 . Total quantity : 50 tonnes 9 . Number of lots : one 10. Packaging and marking : 25 kilograms in containers of 20 feet ; see OJ No C 216, 14. 8 . 1987, p. 3 (1.1 A3) Supplementary markings on packaging : 'ACTION No 196/90 / PROGRAMME DU HCR POUR LES RAPATRIÃ S AU MOZAMBIQUE' (12) and see OJ No C 216, 14. 8 . 1987, p. 3 (I.1A.4) 1 1 . Method of mobilization of product : on the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed / Beira 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Beira 1 6 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 9 . 1 990 18 . Deadline for the supply : 31 . 10 . 1990 19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 27. 8 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 9 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 .  15. 10 . 1990 (c) deadline for the supply : 15 . 11 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (") : refund applicable on 29. 6 . 1990 fixed by Commission Regulation (EEC) No 1782/90 (OJ No L 163, 29. 6 . 1990, p. 29) No L 216/ 14 Official Journal of the European Communities 11 . 8 . 90 LOT R 1 . Operation No : 577/90 (')  Commission Decision of 20 . 4. 1989 2. Programme : 1990 3 . Recipient : UNHCR (Mr Gaude), Case Postale 2500, CH-1211 GenÃ ¨ve 2, DÃ ©pÃ ´t tel . 739 84 80, telex 412404 HCR CH 4. Representative of the recipient (3) : The Representative UNHCR Branch Office in Mozambique, PO Box 1198 / Avenida dos Presidentes Nr 33, Maputo (Telex : 6573 HICOM MO ; tel . : 00258-49 02 42) 5. Place or country of destination : Mozambique 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) f) : see OJ No C 216, 14. 8 . 1987, p. 3 (I.1.A.1 to I.1A2) 8 . Total quantity : 50 tonnes 9 . Number of lots : one 10. Packaging and marking : 25 kilograms in containers of 20 feet ; see OJ No C 216, 14. 8 . 1987, p. 3 (LIA3) Supplementary markings on packaging : 'ACTION No 577/90 / PROGRAMME DU HCR POUR LES RAPATRIÃ S AU MOZAMBIQUE' ( 12) and see OJ No C 216, 14. 8 . 1987, p . 3 (1.1A4) 1 1 . Method of mobilization of product : on the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at destination / Tete 1 3 . Port of shipment :  1 4. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : UNHCR, av. da Independencia 59 A, Bairro Francisco Manyanga, BP 375 Tete ; telex 3-238 HCR 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 9 . 1990 18 . Deadline for the supply : 31 . 10. 1990 19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 27. 8 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 9 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 10 . 1990 (c) deadline for the supply : 15. 11 . 1 990 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery : security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (*)": refund applicable on 29 , 6. 1990 fixed by Commission Regulation (EEC) No 1782/90 (OJ No L 163, 29 . 6. 1990, p. 29) 11 . 8 . 90 Official Journal of the European Communities No L 216/ 15 LOT S 1 . Operation No : 578/90 (')  Commission Decision of 20. 4. 1990 2. Programme : 1990 3. Recipient : UNHCR (Mr Gaude), Case Postale 2500, CH-1211 Geneve 2 ; DÃ ©pÃ ´t Tel. 739 84 80, Telex : 412404 HCR CH 4. Representative of the recipient (3) : Bureau du HCR, Lingadzi House, Robert Mugabe Crescent, City Centre, Lilongwe 3, Malawi ; Tel . (00265) - 73 42 21 , Telex 44140 HCRMLM MI 5. Place or country of destination : Malawi 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) 0 : see OJ No C 216, 14. 8 . 1987, p . 3 (1.1Al to I.1A2) 8 . Total quantity : 150 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms in containers of 20 feet ; see OJ No C 216, 14. 8 . 1987, p, 3 (1.1A3) Supplementary markings on packaging : 'ACTION No 578/90 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR ASSISTANCE PROGRAMME' (12) and see OJ No C 216, 14. 8 . 1987, p. 3 (I.1A.4) 1 1 . Method of mobilization of product : on the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at destination/Blantyre 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : UNHCR, c/o Casalee Cargo Ltd, Kidney Crescent, Blantyre 1 7. Period for making the goods available at the port of shipment where the supply is awarded at die port of shipment stage : 15  30. 9. 1990 18 . Deadline for the supply : 15. 11 . 1990 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 27. 8 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 9. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 10 . 1990 (c) deadline for the supply : 30 . 11 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (*): refund applicable on 29. 6. 1990 fixed by Commission Regulation (EEC) No 1782/90 (OJ No L 163, 29. 6 . 1990, p. 29) No L 216/ 16 Official Journal of the European Communities 11 . 8 . 90 LOTS T and U 1 . Operation Nos : 569/90 and 570/90 (')  Commission Decision of 1 . 3 . 1989 2. Programme : 1990 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; (telex 626675 I WFP) 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5 . Place or country of destination : lot T : Yemen Arab Republic ; lot U : Burundi 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) f) : see OJ No C 216, 14. 8 . 1987, p. 4 (I.l.B.l to I.1.B.3) 8 . Total quantity : 722 tonnes 9 . Number of lots : two (lot T : 567 tonnes ; lot U : 155 tonnes) 10 . Packaging and marking : 25 kilograms ; see OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (I.1.B.4 and I.1.B.43) Supplementary markings on packaging :  lot T : 'ACTION No 569/90 / YEMEN 0261301 / DSM / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / HODEIDAH' ;  lot U : 'ACTION N" 570/90 / BURUNDI 0304700 / LEP / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAR-ES-SALAAM EN TRANSIT VERS BUJUMBURA, BURUNDI' (8) and see OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 1 1 . Method of mobilization of product : on the Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 1 2 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17 . Period for making the goods available at the port of shipment : 15  30. 9 . 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 27. 8 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 9 . 1990 (b) period for making the goods available at the port of shipment : 1  15. 10 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25 . Refund payable on application by the successful tenderer ^: refund applicable on 29 . 6. 1990 fixed by Commission Regulation (EEC) No 1782/90 (OJ No L 163, 29 . 6. 1990, p. 29) 11 . 8 . 90 No L 216/ 17Official Journal of the European Communities LOTS V and X 1 . Operation No : 567/90 and 627/90 (')  Commission Decision of 1 . 3. 1989 2. Programme : 1990 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; (telex 626675 I WFP) 4. Representative of the recipient (3) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Uganda 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) (^ : see OJ No C 216, 14. 8 . 1987, p. 3 (I.1A.1 to 1.1 A2) 8 . Total quantity : 1 000 tonnes 9. Number of lots : two (2 x 500 tonnes) 10 . Packaging and marking : 25 kilograms ; see OJ No C 216, 14 . 8 . 1987, p. 3 (1.1 A3) Supplementary markings on packaging : lot V : 'ACTION No 567/90 / UGANDA 0332500 DSM / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO KAMPALA, UGANDA' ; lot X : 'ACTION No 627/90 / UGANDA 0332500 DSM / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO KAMPALA, UGANDA' ; and see OJ No C 216, 14. 8 . 1987, p. 3 (I.1A.4) 1 1 . Method of mobilization of product : on the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 19 . 9  3. 10 . 1990 18 . Deadline for the supply :  1 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 27. 8 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 9 . 1990 (b) period for making the goods available at the port of shipment : 4  18 . 10 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (*) : refund applicable on 29 . 6 . 1990 fixed by Commission Regulation (EEC) No 1782/90 (OJ No L 163, 29 . 6. 1990, p. 29) No L 216/ 18 11 . 8 . 90Official Journal of the European Communities LOTS Y and Z 1 . Operation Nos : 568/90 and 628/90 (')  Commission Decision of 1 . 3. 1989 2. Programme : 1990 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; (telex 626675 I WFP) 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Uganda 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) (^ : see OJ No C 216, 14. 8 . 1987, p. 3 (I.lAl to I.1A2) 8. Total quantity : 1 000 tonnes 9. Number of lots : two (2 x 500 tonnes) 10 . Packaging and marking : 25 kilograms ; see OJ No C 216, 14. 8 . 1987, p. 3 (1.1A3) Supplementary markings on packaging : lot Y : 'ACTION No 568/90 / UGANDA 0332500 DSM / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO KAMPALA UGANDA' ; lot Z : 'ACTION No 628/90 / UGANDA 0332500 DSM / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO KAMPALA, UGANDA' ; and see OJ No C 216, 14. 8 . 1987, p. 3 (LIA4) 1 1 . Method of mobilization of product : on the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 19 . 9  3. 10 . 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4): 12 noon on 27. 8 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 9. 1990 (b) period for making the goods available at the port of shipment : 4  18. 10 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by die successful tenderer (^ : refund applicable on 29. 6. 1990 fixed by Commission Regulation (EEC) No 1782/90 (OJ No L 163, 29. 6 . 1990, p. 29) No L 216/1911 . 8 . 90 Official Journal of the European Communities LOT AA 1 . Operation No : 200/90 (')  Commission Decision of 20. 4. . 1989 2. Programme : 1990 3. Recipient : UNHCR (Mr Gaude), Case Postale 2500, CH-1211 Geneve 2, Depot tel . 739 84 80, telex 412404 HCR CH 4. Representative of the recipient (3) : The Representative UNHCR Branch Office in the Sudan, Cemetery Road, Opposite SL Nr. Dium East Khartoum PO Box 2560 ; Telex 22431 HCR SD 5. Place or country of destination : Sudan 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) (J) : see OJ No C 216, 14. 8 . 1987, p. 3 (1.1Al . to I.1A2) 8 . Total quantity : 330 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms ; see OJ No C 216, 14. 8 . 1987, p . 3 (1.1A3) Supplementary markings on packaging : 'ACTION No 200/90 / UNHCR PROGRAMME FOR REFUGEES IN THE SUDAN' ( ,2) and see OJ No C 216, 14. 8 . 1987, p. 3 (LI A4) 1 1 . Method of mobilization of product : on the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port o £ shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Sudan 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 9 . 1990 18 . Deadline for the supply : 31 . 10 . 1990 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 27. 8 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 9 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 10. 1990 (c) deadline for the supply : 15 . 11 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer Q : refund applicable on 29. 6. 1990 fixed by Commission Regulation (EEC) No 1782/90 (OJ No L 163, 29. 6. 1990, p. 29) No L 216/20 11 . 8 . 90Official Journal of the European Communities LOT AB 1 . Operation No : 1 88/90 (')  Commission Decision of 20 . 4. 1989 2. Programme : 1990 3 . Recipient : UNHCR (Mr Gaude), Case Postale 2500, CH-1211 Geneve 2, DÃ ©pÃ ´t tÃ ©l . 739 84 80, telex 412404 HCR CH 4. Representative of the recipient (3) : Croissant-Rouge AlgÃ ©rien, 15 bis, Bld. Mohamed V, Alger, telex 52914 5. Place or country of destination : Algeria 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the . goods (2) (6) 0 : see OJ No C 216, 14. 8 . 1987, p. 3 (I.1A.1 to I.1A2) 8 . Total quantity : 490 tonnes 9 . Number of lots : one 10. Packaging and marking : 25 kilograms ; see OJ No C 216, 14. 8 . 1987, p. 3 (LI A3) Supplementary markings on packaging : 'ACTION N ° 188/90 / PROGRAMME DU HCR POUR LES RÃ FUGIÃ S EN ALGÃ RIE' ( l2) and see OJ No C 216, 14. 8 . 1987, p. 3 (I.1A.4) 1 1 . Method of mobilization of product : on the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Arzew 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 9 . 1990 18 . Deadline for the supply : 31 . 10 . 1990 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 27. 8 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 9 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15 . 10 . 1990 (c) deadline for the supply : 15 . 11 . 1 990 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer 0 : refund applicable on 29. 6 . 1990 fixed by Commission Regulation (EEC) No 1782/90 (OJ No L 163, 29. 6 . 1990, p. 29) 11 . 8 . 90 Official Journal of the European Communities No L 216/21 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable relative to nuclear radiation in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7 . 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 1097,  235 01 30,  236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7 . 1989, p. 10), is applicable as regards to export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (8) A black dot at least 30 cm in diameter. ( ®) Analysis and quality certificate listing technical specifications of the product and issued by official entity in country of origin. ( I0) Packaging certificate giving net weight per package and total weight of packaging. (") Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervized by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notificable infectious/contagious disease during the 90 days prior to the processing. (u) The 'use by' date appearing on the packages must be 12 months after the date of manufacture . No L 216/22 Official Journal of the European Communities 11 . 8 . 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 0 ) (2) (3) (4) (S) (6) A 390 Al 117 WFP Equatorial Guinea Action No 411 /90 / Equatorial Guinea 0260202 / Vit. DSM / Gift of the European Economic Community / Action of the World Food Programme / Malabo A2 273 WFP Equatorial Guinea Action No 412/90 / Equatorial Guinea 0260202 / Vit. DSM / Gift of the European Economic Community / Action of the World Food Programme / Bata B 403 WFP Guyana Action No 413/90 / Guyana 0414200 / Vit. DSM / Gift of the European Economic Community / Action of the World Food Programme / Georgetown C 344 Cl 319 WFP BrÃ ©sil AcÃ §Ã £o n? 414/90 / Brasil 0273200 / Vit. Leite em pÃ ³ / Donativo da Comunidade EconÃ ²mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / BelÃ ©m C2 25 WFP BrÃ ©sil AcÃ §Ã £o n? 415/90 / Brasil 0273200 / Vit. Leite em pÃ ³ / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Fortaleza D 528,700 WFP BrÃ ©sil AcÃ §Ã £o n? 416/90 / Brasil 0273200 / Vit. Leite em pÃ ³ / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Recife E 366 WFP Ecuador AcciÃ ³n n0 417/90 / Ecuador 0309600 / Leche desnatada en polvo / Despachado por el Programa Mundial de Alimentos / Guayaquil F 600 WFP Ecuador AcciÃ ³n n0 418/90 / Ecuador 0218201 / Leche desnatada en polvo / Despachado por el Programa Mundial de Alimentos / Guayaquil G 659 WFP Ecuador AcciÃ ³n n0 418/90 / Ecuador 0218201 / Leche desnatada en polvo / Despachado por el Programa Mundial de Alimentos / Guayaquil 11 . 8 . 90 Official Journal of the European Communities No L 216/23 ( 1 ) (2) (3) W (5) (6) H 719 HI 164 WFP Ethiopia Action No 419/90 / Ethiopia 0250000 / Vit. DSM / Gift of the European Economic Community / Action of the World Food Programme / Addis Ababa H2 125 WFP PDR of Yemen Action No 420/90 / Yemen 0304200 / Vit. DSM / Gift of the European Economic Community / Action of the World Food Programme / Aden H3 150 WFP Botswana Action No 421 /90 / Botswana 0032304 / Vit. DSM / Gift of the European Economic Community / Action of the World Food Programme / Durban in transit to Lobatsi, Botswana H4 150 WFP Burundi Action n ° 422/90 / Burundi 0304700 / LEP Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Dar-es-Salaam en transit vers Bujumbura, Burundi H5 30 WFP Mauritanie Action n0 423/90 / Mauritanie 0005505 / LEP Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Nouakchott en transit vers Rosso, Mauritanie H6 50 WFP Liban Action n ° 424/90 / Liban 0052402 / LEP Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Tripoli H7 50 WFP Liban Action n ° 425/90 / Liban 0052402 / LEP Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Saida I 500 WFP Maroc Action n0 426/90 / Maroc 0228803 / LEP Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Casablanca K 500 WFP Maroc Action n0 426/90 / Maroc 0228803 / LEP Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Casablanca L 767 WFP Maroc Action n ® 426/90 / Maroc 0228803 / LEP Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Casablanca M 400 WFP Maroc Action n ° 427/90 / Maroc 0228803 / LEP Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Tanger N 483 WFP Maroc Action n ° 427/90- / Maroc 0228803 / LEP Vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Tanger P 700 WFP Maroc Action n ° 410/90 / Maroc 0259201 / LEP / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial / Casablanca